UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 21-6970


MICHAEL DUCHELLE GREEN,

                   Plaintiff - Appellant,

             v.

JOSHUA SALMON, Administrator,

                   Defendant - Appellee,

             and

MR. CHAOUS RAGSDALE,

                   Defendant.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Michael F. Urbanski, Chief District Judge. (7:21-cv-00151-MFU-PMS)


Submitted: November 18, 2021                            Decided: November 22, 2021


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Duchelle Green, Appellant Pro Se. Julian Friedman Harf, GUYNN WADDELL
CARROLL & LOCKABY, P.C., Salem, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Michael Green seeks to appeal the district court’s order dismissing his claims

against one of the Defendants in his pending 42 U.S.C. § 1983 action. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). The order Green seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order. Accordingly, we deny Green’s

pending motions, and dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.


                                                                               DISMISSED




                                             3